Exhibit 10.10

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS AGREEMENT is made as of the Effective Date below by and between the John
Bianco ("Assignor" or the “Company") and the Redwood Management, LLC.
("Assignee" and with Assignor, the "Parties") and is joined in by the subject
trading company, NYBD Holding, Inc. (NYBD) on the signature page hereof, for the
express purpose stated below.

 

W I T N E S E T H:

 

WHEREAS, the Assignor holds debt in the aggregate principal amount of $125,000
plus interest as stated on the signature page (the "Debt") in the trading
company identified below, which Debt arose over 6 months past and; and

 

WHEREAS, the Assignor wishes to assign and transfer its rights in the Debt to
the Assignee and the Assignee wishes to accept such assignment, all subject to
the terms and conditions herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the Parties and
trading company agree as follows:

 

1.Nature of Debt, Assignment of Debt. A. The Assignor represents that the
Assignor is not and has not been, in officer. Director or 10% or more
shareholder of the trading company (NYBD) and in acting as a non affiliate is
not restricted from assigning this Debt and also the Debt is a non contingent
liquidated obligation owed to it, and that there are no obligations or
liabilities of any kind remaining due from the Assignor that would be a
condition to the validity or collection of the Debt and that the Assignee by
purchasing such Debt does not become obligated to perform any of the past
agreements, if any, of any nature, owed by the Assignor to the trading company.
Assignor also represents that from the time the Debt was created, regardless of
how it was documented at that time or subsequently, the Assignor, with the
cooperation of the trading company, did obtain a consolidation of the Debt into
a promissory note, debenture or similar instrument. Subject to the terms and
conditions set forth herein, Assignor hereby assigns and transfers to Assignee,
and Assignee hereby purchases and acquires from Assignor, the Debt, confirmation
by NYBD of which is attached hereto as Attachment A, including all rights. As
consideration for such Assignment, Assignee shall pay Assignor the amount on the
signature page hereof being the "Assignment Payment," no later than November 29,
2013 ("Due Date"). In no event is the Assignee required to investigate or verify
the Debt or supportive documents since it is a commercial representation by the
Assignor that the Debt is real and support is true and complete.

 



 

 

 

2.Assignor Bound. Assignor hereby accepts the foregoing assignment and transfer
and promises to be bound by and upon all the covenants, agreements, terms and
conditions set forth herein.

 

3.Benefit and Assignments. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns;
provided that no party, except Assignee and only respect to the debt, shall
assign or transfer all or any portion of this Agreement without the prior
written consent of the other party, and any such attempted assignment shall be
null and void and of no force or effect.

 

4.Representations. Assignor warrants and represents that it/he/she has good
title to said Debt, full authority to sell and transfer same, that any
shareholder or Board of Director approval of the Assignor has been obtained and
that said Debt is being sold free and clear of all liens, encumbrances,
liabilities and adverse claims, of every nature and description. Assignor
further warrants that it shall fully defend, protect, indemnify and save
harmless the Assignee and its lawful successors and assigns from any and all
adverse claim, that may be made by any party against said Debt.

 

5.Waiver. Any party hereto shall have the right to waive compliance by the other
of any term, condition or covenant contained herein. Such waiver shall not
constitute a waiver of any subsequent failure to comply with the same or any
different term, condition or covenant.

 

6.Applicable Law and Venue. The laws of the State of Florida, without reference
to conflict of laws principles, shall govern this Agreement.

 

7.Further Representations. The Assignee and Assignor represent they are both (1)
an "accredited investor” within the meaning of Rule 501 of Regulation D
promulgated in relation to the Securities Act of 1933, as amended, and (2)
sophisticated and experienced in making investments, and (3) capable, by reason
of their business and financial experience, of evaluating the relative merits
and risks of an investment in the securities, and (4) they are able to afford
the loss of investment in the securities. Wherever the context shall require,
all words herein the masculine gender shall be deemed to include the feminine or
neuter gender, all singular words shall include the plural, and all plural shall
include the singular. From and after the date of this Agreement, Assignor and
Assignee as well as the company NYBD agrees to execute whatever additional
documentation or instruments as are necessary to carry out the intent and
purposes of this Agreement or to comply with any law. The failure of any party
at any time to insist upon strict performance of any condition, promise,
agreement or understanding set forth herein, shall not be construed as a waiver
or relinquishment of any other condition, promise, agreement or understanding
set forth herein or of the right to insist upon strict performance of such
waived condition, promise, agreement or understanding at any other time. Except
as otherwise provided herein, each party hereto shall bear all expenses incurred
by each such party in connection with this Agreement and in the consummation of
the transactions contemplated hereby and in preparation thereof. This Agreement
may only be amended or modified at any time, and from time to time, in writing,
executed by the parties hereto. Any notice, communication, request, reply or
advice (hereinafter severally and collectively called "Notice") in this
Agreement provided or permitted to be given, shall be made or be served by
delivering same by overnight mail or by delivering the same by a hand-delivery
service, such Notice shall be deemed given when so delivered. For all purposes
of Notice, the addresses of the parties shall be the last known address of the
party, as set forth of the signature page hereof.

 



2

 

 

8.Headings. The paragraph headings of this Agreement are for convenience of
reference only and do not form a part of the terms and conditions of this
Agreement or give full notice thereof.

 

9.Severability. Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.Entire Agreement. This Agreement contains the entire understanding between
the parties, no other representations, warranties or covenants having induced
either party to execute this Agreement, and supersedes all prior or
contemporaneous agreements with respect to the subject matter hereof. This
Agreement may not be amended or modified in any manner except by a written
agreement duly executed by the party to be charged, and any attempted amendment
or modification to the contrary shall be null and void and of no force or
effect.

 

11.Joint Drafting. The parties agree that this Agreement hereto shall be deemed
to have been drafted jointly by all parties hereto, and no construction shall be
made other than with the presumption of such joint drafting.

 

This Agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and which together shall
constitute one and the same instrument. In lieu of the original documents, a
facsimile transmission or copy of the original documents shall also be as
effective and enforceable as the original.

 

12.It is hereby agreed that in the event the Assignment Payment noted above is
not paid by Bank transfer within 7 days of the Due Date, for any reason, then at
the option of the Assignor this agreement may be immediately cancelled and sent
to Redwood Management LLC in writing to reflect an assignment amount of the
amount actually paid to date of cancellation. Upon written cancellation of
assignment made under this agreement, the debt, including the note evidencing
the debt will revert back to the Assignor and the Assignor has the right to
treat this Agreement as rescinded and to revert to all its rights under the
Assigned Loan Agreement. Upon the rescission of this Agreement, Assignor shall
maintain any and all rights against NYBD.

 



3

 

 

Each of the parties hereto has caused this Assignment and Assumption Agreement
to be executed of Effective Date below.

 

Effective Date: 11/29/13

 

Amount of Debt: $125,000 Promissory note dated February 14th, 2013

Purchase Price: $50,000

Payable as follows: $50,000 upon, execution, by the Due Date.

 

Name of Trading Company: NYBD Holding, Inc. (NYBD)

 

Name of Assignor: John Bianco

 

Name of Assignee: Redwood Management, LLC

 

Assignee:   Assignor:           Redwood Management, LLC   John Bianco 16850
Collins Ave Ste 112-341   7232 Lavra Lee Lane Sunny Isles, FL 33160   Seven
Hills, OH 44131       By: /s/ Gary Rogers   By: /s/ John Bianco Gary Rogers  
John Bianco Manager   An Individual

 

The undersigned trading Company hereby joins in for the following express
purposes: it hereby agrees and confirms the statements as to the past and
current nature or the Debt and relationship with the Assignor is true and
complete, and that it approves of the Assignment stated above and has all
necessary Board of Director Shareholder approval, if any, needed.

 

NYBD Holding, Inc.

2600 West Olive Avenue St

Burbank, CA 91505

 

By:

/s/ Robert Rico   Robert Rico   CEO  

 

Effective Date: 11/29/13

 

 

 

4



 



